          Case 1:18-cv-08650-RA Document 52 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          6/2/2020
 Alice L. Correa,

                                Plaintiff,
                                                            1:19-cv-10099 (PKC) (SDA)
                    -against-
                                                            ORDER SCHEDULING TELEPHONIC
 Patricia Luise Donahue,                                    SETTLEMENT CONFERENCE

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Wednesday, July 29, 2020 at 10:00 a.m. The settlement conference shall proceed by telephone

unless the parties advise the Court that they have access to and prefer proceeding by alternative

remote means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               June 2, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
